--   AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case


                                                                                                                       Sep 30 2019
                                             UNITED STATES DISTRICT COURT
                                                SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                         s/ stevem

                  UNITED STATES OF AMERICA                                JUDGMENT IN A CRIMINAL CASE
                                        V.                                (For Offenses Committed On or After November 1, 1987)
             JOSE LUIS FERNANDEZ-BAUTISTA (1)
                                                                             Case Number:         3:19-CR-03014-BTM

                                                                          Caitlin Elizabeth Howard
                                                                          Defendant's Attorney
     USM Number                         80317-198
     • -
     THE DEFENDANT:
     ~    pleaded guilty to count(s)          1 of the Information

     D    was found guilty on count(s)
          after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


     Title and Section/ Nature of Offense                                                                                            Count
     8:1 326(A),(B)-Attempted Reentry Of Removed Alien (Felony)                                                                        1




          The defendant is sentenced as provided in pages 2 through                 2            of this judgment.
     The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

     D    The defendant has been found not guilty on count(s)

     D    Count(s)                                                   is         dismissed on the motion of the United States.

     ~    Assessment : $100.00
           Pursuant to the motion of the United States under 18 USC 3573, the special assessment provided for under 18 USC 3013 is
          waived and remitted as uncollectible.
     D    JVT A Assessment*: $

          *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
     ~   No fine                    •
                                   Forfeiture pursuant to order filed                                      , included herein.
            IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
     change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
     judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
     any material change in the defendant' s economic circumstances.

                                                                          September 26. 2019
                                                                          Date of Imposition of Sentence


                                                                               A
                                                                            NI ~ R R Y ~ ~
                                                                          HON                                            ~
                                                                          UNITED ;;~~!STRICT                         JUDGE
AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                JOSE LUIS FERNANDEZ-BAUTISTA ( l)                                        Judgment - Page 2 of 2
CASE NUMBER:              3: 19-CR-03014-BTM

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Time served (128 Days)as to count 1




 •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 •     The defendant must surrender to the United States Marshal for this district:
       •    at                              A.M.              on
       •    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                        RETURN
 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at
      ------------ ,                        with a certified copy of this judgment.


                                                                   UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL

                                                                                                  3:19-CR-03014-BTM
